Citation Nr: 0837450	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-27 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had verified active service from March 1968 to 
May 1970 and November 1990 to May 1991.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the RO.  

A hearing was held at the RO before a hearing officer in 
April 2007 and before the undersigned Veterans Law Judge 
(VLJ) in April 2008 in Washington D. C.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran originally claimed that, due to the marching and 
running required for military training, he developed a 
bilateral knee disorder.  In the alternative, he now claims 
that the bilateral knee condition is related to his service 
connected left ankle disability.  

A VA examiner in June 2007 concluded that the currently 
diagnosed bilateral knee strain was unrelated to military 
service.  However, the VA examiner did not comment on whether 
his bilateral knee disability resulted from his left ankle 
disability or whether his left ankle disability aggravates 
his bilateral knee disability.  Therefore, further opinion is 
needed.  

At his April 2008 hearing, the veteran reported that he is 
receiving current private treatment for his bilateral knee 
disability from Dr. Corbett.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide the necessary 
authorizations to obtain all clinical 
records from Dr. Corbett that pertain to 
his bilateral knee disability.  

The RO/AMC should request legible copies 
of all pertinent clinical records.  All 
records obtained should be associated 
with the claims file.  If records are not 
received, the claims file should contain 
documentation of the attempts made to 
obtain the records.  

2.  The RO/AMC should make arrangements 
with the for the veteran's claims folder 
to be forwarded to the VA examiner who 
conducted the examination in June 2007 
(or, if unavailable, to another 
appropriate reviewer) in order to review 
the claims folder.  

In an addendum, the VA reviewer should 
provide opinion as to whether the veteran 
has current bilateral knee disability 
that at least as likely as not (that is, 
a probability of 50 percent or better) is 
caused or aggravated by the 
service-connected left ankle disability.  
The rationale for any opinion expressed 
should be included in the report.  If the 
reviewer deems re-examination necessary, 
this should be done.  

3.  After completing all indicated 
development, the RO/AMC should again 
review the record.  If any benefit sought 
on appeal is denied, the veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



